BaeNHill, J.,
dissenting: I concur in the conclusion of the majority opinion that there was error in the charge of the court below, which, in any event, entitles the defendants to a new trial. But I am of the opinion that the defendants’ motion to dismiss as of nonsuit, made at the conclusion of all the evidence, should have been allowed for the reason that there is no evidence tending to show that the death of plaintiff’s intestate proximately resulted from the injuries received by him while engaged in his work as an employee. of the defendant Railway Company. The award of a new trial impliedly overrules defendants’ exceptive assignment of error directed to the denial of the motion to nonsuit in the court below. As to this I am compelled to differ with my brethren.
*157There is evidence of negligence resulting in injury to the deceased. This is not sufficient to justify a recovery for the wrongful death of the deceased. There must be some evidence that the injuries received proximately caused the death.
On the first hearing the plaintiff tendered as witnesses the doctor who attended the deceased following his injuries and also the physician who made a post-mortem examination, and another doctor who examined him while he was suffering from his injuries. On the second hearing the plaintiff elected not to examine these doctors in her behalf, but instead tendered, as an expert witness, a physician who never saw the deceased. This witness was asked a hypothetical question which assumed the existence of all the facts and circumstances relied upon by the plaintiff, including the circumstances of the injury, his confinement in the hospital, the physical evidences of injury, such as swelling over his left chest and a spot which became discolored and remained discolored for some two weeks, his loss of time from his work, his loss of weight, his complaints about pain in his left chest, the circumstances of his sudden death and his physical appearance prior to the injury which showed no outward evidence of any disease. In answer to this question this witness testified: “I think that the blow might have accelerated his death.” He further testified that if he had been present at the post-mortem examination and had found a highly enlarged heart approximately twice its normal size his diagnosis most likely would have been that the deceased died from heart trouble. This is the only evidence of proximate cause offered by the plaintiff.
The defendant offered the doctor who attended deceased during the time he was in the hospital and immediately thereafter, who, after describing the injuries and his treatment, testified: “In my professional opinion as an expert I do not think any injury which I found on Mr. Cheek when he was in the hospital, or any he received which caused him to go to the hospital on the 20th day of July, was sufficient to produce or cause death.” Dr. Smith testified that he saw the deceased in the hospital and that: “In my opinion I cannot say that I found anything from the bruises that I saw and the examination that I made that would indicate that any injury received was either total or permanent. . . . The blue spot that was on Mr. Cheek’s chest, or the blow, or whatever caused it, in my opinion was not of sufficient force to in anywise affect the heart or arteries. I think that it was a superficial wound, because after we got inside his chest cavity (this witness was present at the autopsy) there was no damage done to the chest wall. It was superficial. It was the heart that caused his death. In order for a lick to be of sufficient force to damage the heart it would also do damage to the chest wall. . . . The cause of death was a dilation of the heart and generalized arteriosclerosis.”
*158Dr. Crump, wbo performed tbe autopsy and made tbe post-mortem examination, testified tbat be found a condition of hypertrophy, or an enlargement of tbe heart muscles and dilation and stretching of tbe chambers of tbe heart, which was in his opinion the cause of death; that the heart was dilated like an inflated balloon; that there was a hardening of the arteries generalized throughout the body, and including the arteries that supply the heart muscles and brain; that he found adhesions over the surface of the lungs, indicating inflammatory condition or pleurisy some time prior thereto; inflammatory condition of the gall bladder with gall stones, and inflammation of the prostate gland. In response to a hypothetical question on cross-examination, which question assumed all the facts and circumstances favorable to the plaintiff, he testified: “Under those circumstances the injury could have something to do with his death and, also, could have absolutely nothing to do with his death.” He likewise testified that he found no evidence of injury to the walls of the chest.
This evidence offered by the defendant does not impeach or contradict the evidence offered by the plaintiff. It serves merely to amplify and explain plaintiff’s testimony. It is, therefore, permissible and proper to consider it on a motion of nonsuit. Hare v. Weil, 213 N. C., 484, and cases there cited.
Whether we consider this medical testimony offered by the plaintiff and the defendants as a whole, or only consider the testimony of the plaintiff’s expert witnesses, it appears that all that the plaintiff has been able to show is that there is a possibility that the death of the deceased was hastened or accelerated by the injuries to her intestate. This is not sufficient. There must be some substantive testimony that the injury received was the proximate cause of the death of the deceased before the plaintiff is entitled to have the cause submitted to a jury. She has been unable even to show that such injury probably contributed to the death of her intestate. All the evidence amounts to conjecture and the jury was left to surmise and guess at the cause of death, if they refused to accept the positive testimony that it was caused by a heart ailment. This is not sufficient. Gower v. Davidian, 212 N. C., 172. We permit the jury to say that the injuries proximately caused the death when the witness offered by plaintiff to show that particular fact is unwilling to say that there is any causal connection.
Plaintiff’s intestate received his injuries 20 July, 1934. He returned to his work approximately one month thereafter and worked with reasonable regularity for a period of about four months before his death. During this time he was suffering from symptoms which are attendant upon and which are commonly recognized as indicative of heart trouble, and died suddenly under circumstances which the physicians say clearly *159indicate death from heart failure. And yet, the jury finds that his death proximately resulted from injuries received five months prior thereto.
I am convinced that on the present record defendants are entitled to a judgment of involuntary nonsuit on the cause of action for wrongful death. This, however, does not bar recovery for the injuries received. The cause of action for such injuries survives under the Federal law. See Railway Co. v. Craft, 237 U. S., 648, 59 L. Ed., 1160.